1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10                               SOUTHERN DIVISION
11   MASIMO CORPORATION, a                        ) Case No. 8:18-cv-02001-JVS (JDEx)
     Delaware Corporation; and                    )
12   CERCACOR LABORATORIES, INC.,                 )
                                                  )
13   a Delaware corporation,                      )
                                                  )
14              Plaintiffs/Counterdefendants,     )
                                                  ) FIRST AMENDED PROTECTIVE
15         v.                                     ) ORDER
                                                  )
16                                                )
     TRUE WEARABLES, INC., a                      )
17   Delaware corporation; and MARCELO            )
     LAMEGO, an individual,                       )
18                                                )
                Defendants/Counterclaimants.      )
19                                                )
20         Based on the Stipulation (Dkt. 259), the Court finds and orders as follows.
21         WHEREAS,          Plaintiffs    and      Counterdefendants      MASIMO
22   CORPORATION (“Masimo”) and CERCACOR LABORATORIES, INC.
23   (“Cercacor”) (collectively “Plaintiffs”) and Defendants TRUE WEARABLES,
24   INC. (“True Wearables”) and MARCELO LAMEGO (“Lamego”) (collectively
25   “Defendants”), hereafter collectively referred to as “the Parties,” believe that
26   certain information that is or will be encompassed by discovery demands by the
27   Parties involves the production or disclosure of trade secrets, confidential
28   business information, or other proprietary information;
                                            -1-
1            WHEREAS, the Parties seek a protective order (“Order”) limiting
2    disclosure thereof in accordance with Federal Rule of Civil Procedure 26(c):
3            THEREFORE, it is hereby stipulated among the Parties and ORDERED
4    that:
5            1.   This action is likely to involve trade secrets, customer and pricing
6    lists and other valuable research, development documentation, source code,
7    hardware specifications, schematics, algorithms, prototypes, test reports, market
8    projections, sales reports, revenue reports, profit reports, cost of goods, sales
9    projections and forecasts, financial reports, business strategies, and other
10   valuable research, development, commercial, financial, technical and/or
11   proprietary information for which special protection from public disclosure and
12   from use for any purpose other than prosecution of this action is warranted. Such
13   confidential and proprietary materials and information consist of, among other
14   things, confidential business or financial information, information regarding
15   confidential business practices, or other confidential research, development, or
16   commercial information (including information implicating privacy rights of
17   third parties), information otherwise generally unavailable to the public, or which
18   may be privileged or otherwise protected from disclosure under state or federal
19   statutes, court rules, case decisions, or common law. If such confidential and
20   proprietary information is not kept confidential, then the parties risk losing the
21   information’s trade secret status and providing competitors with an unfair
22   advantage which could harm the parties’ business. Accordingly, to expedite the
23   flow of information, to facilitate the prompt resolution of disputes over
24   confidentiality of discovery materials, to adequately protect information the
25   parties are entitled to keep confidential, to ensure that the parties are permitted
26   reasonable necessary uses of such material in preparation for and in the conduct
27   of trial, to address their handling at the end of the litigation, and serve the ends
28   of justice, a protective order for such information is justified in this matter. It is
                                              -2-
1    the intent of the parties that information will not be designated as confidential for
2    tactical reasons and that nothing be so designated without a good faith belief that
3    it has been maintained in a confidential, non-public manner, and there is good
4    cause why it should not be part of the public record of this case.
5          2.     Discovery materials produced in this case may be labeled as one of
6    three categories: “CONFIDENTIAL,” “CONFIDENTIAL – ATTORNEYS’
7    EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE”
8    (collectively and individually, “DESIGNATED MATERIAL”) as set forth
9    below. Each Party may designate as confidential for protection under this Order,
10   in whole or in part, any document, information or material that constitutes or
11   includes, in whole or in part, confidential or proprietary information or trade
12   secrets of the Party or a Third Party to whom the Party reasonably believes it
13   owes an obligation of confidentiality with respect to such document, information,
14   or material (“Protected Material”). This Order shall encompass not only
15   Protected Material, but also (1) any information copied or extracted from
16   Protected Material; (2) all copies, excerpts, summaries, or compilations of
17   Protected Material; (3) any testimony, conversations, or presentations by Parties
18   or their counsel that might reveal Protected Material; and (4) briefs memoranda
19   or other writings filed with the Court and exhibits thereto that contain or reflect
20   the content of any such Protected Material. All copies, reproductions, extracts,
21   digests, and complete or partial summaries prepared from any DESIGNATED
22   MATERIAL shall also be considered DESIGNATED MATERIAL and treated
23   as such under this Order.
24         3.     Protected Material shall be designated by the Party producing it by
25   affixing a legend or stamp on such document, information, or material as follows:
26   the   word     designating    the    category    of   Protected      Material,   i.e.,
27   “CONFIDENTIAL,” “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or
28   “RESTRICTED CONFIDENTIAL SOURCE CODE,” shall be placed clearly on
                                              -3-
1    each page of the Protected Material (except deposition and hearing transcripts)
2    for which such protection is sought. For deposition and hearing transcripts, the
3    word designating the material (i.e., “CONFIDENTIAL,” “CONFIDENTIAL –
4    ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE
5    CODE”) shall be placed on the cover page of the transcript (if not already present
6    on the cover page of the transcript when received from the court reporter) by each
7    attorney receiving a copy of the transcript after that attorney receives notice of
8    the designation of some or all of that transcript as DESIGNATED MATERIAL.
9          4.     A designation of Protected Material (i.e., “CONFIDENTIAL,”
10   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “RESTRICTED
11   CONFIDENTIAL SOURCE CODE”) may be made at any time. Inadvertent or
12   unintentional production of documents, information, or material that has not been
13   designated as described herein shall not be deemed a waiver in whole or in part
14   of a claim for confidential treatment. Any party that inadvertently or
15   unintentionally produces Protected Material without designating it as described
16   herein may request destruction of that Protected Material by notifying the
17   recipient(s), as soon as reasonably possible after the producing Party becomes
18   aware of the inadvertent or unintentional disclosure and providing replacement
19   Protected Material that is properly designated. The recipient(s) shall then destroy
20   all copies of the inadvertently or unintentionally produced Protected Materials
21   and any documents, information, or material derived from or based thereon.
22         5.     Non-public documents, information, or material produced in
23   discovery in this Action, including but not limited to Protected Material
24   designated as DESIGNATED MATERIAL, shall be used by the receiving Party,
25   and its witnesses, experts, consultants, and other persons involved as permitted
26   recipients hereunder, only in the litigation of this Action and shall not be used for
27   any other purpose. Any person or entity who obtains access to DESIGNATED
28   MATERIAL or the contents thereof pursuant to this Order shall not make any
                                              -4-
1    copies, duplicates, extracts, summaries, or descriptions of such DESIGNATED
2    MATERIAL or any portion thereof except as may be reasonably necessary in the
3    litigation of this Action. Any such copies, duplicates, extracts, summaries, or
4    descriptions shall be classified DESIGNATED MATERIALS and subject to all
5    of the terms and conditions of this Order.
6          6.     CONFIDENTIAL. This category of Protected Information
7    contains information or tangible things that qualify for protection under Federal
8    Rule of Civil Procedure 26(c), or contain confidential and/or proprietary
9    information not known or readily available to the general public. In determining
10   whether information should be designated as “CONFIDENTIAL,” each party
11   agrees to use such designation only in good faith. CONFIDENTIAL documents,
12   information, and material may be disclosed only to the following persons, except
13   upon receipt of the prior written consent of the designating party, upon order of
14   the Court, or as set forth in paragraph 12 herein:
15                (a)    outside counsel of record in this Action for the Parties,
16                       including partners, associates, employees, and staff of such
17                       counsel to whom it is reasonably necessary to disclose the
18                       information for this litigation and independent attorneys
19                       contracted to assist outside counsel in connection with this
20                       action and to whom it is reasonably necessary to disclose the
21                       information for this litigation;
22                (b)    up to three (3) designated representatives (including in-house
23                       counsel) for the Parties who either have responsibility for
24                       making decisions dealing directly with the litigation of this
25                       Action, or who are assisting outside counsel in the litigation
26                       of this Action;
27                (c)    outside consultants or experts (i.e., not existing employees or
28                       affiliates of a party or an affiliate of a Party) retained for the
                                              -5-
1    purpose of this litigation, provided that: (1) such consultants
2    or experts are not presently employed by the Parties hereto for
3    purposes other than this Action; (2) before access is given, the
4    consultant or expert has completed the Undertaking attached
5    as Exhibit A (“Agreement to be Bound by Protective Order”)
6    hereto and the same is served upon the producing Party with
7    (i) a current curriculum vitae of the consultant or expert, (ii)
8    a listing of each person or entity from whom the expert has
9    received compensation or funding for work in his or her areas
10   of expertise or to whom the expert has provided professional
11   services, including in connection with a litigation, at any time
12   during the preceding five years, and (iii) a listing (by name
13   and number of the case, filing date, and location of court) of
14   any litigation in connection with which the Expert has offered
15   expert testimony, including through a declaration, report, or
16   testimony at a deposition or trial, during the preceding five
17   years, at least seven (7) days before access to the
18   DESIGNATED MATERIAL is to be given to that consultant
19   or expert. The producing party may object to and notify the
20   receiving Party in writing that it objects to disclosure of
21   DESIGNATED MATERIAL to the consultant or expert. The
22   Parties agree to promptly confer and use good faith to resolve
23   any such objection. If the Parties are unable to resolve any
24   objection, the objecting Party may file a motion with the
25   Court within such other time as the Parties may agree, seeking
26   a protective order with respect to the proposed disclosure.
27   The objecting Party shall have the burden of proving the need
28
                         -6-
1                        for a protective order. No disclosure shall occur until all such
2                        objections are resolved by agreement or Court order;
3                 (d)    independent litigation support services, including persons
4                        working for or as court reporters, graphics or design services,
5                        jury or trial consulting services, and photocopy, document
6                        imaging, and database services retained by counsel and
7                        reasonably necessary to assist counsel with the litigation of
8                        this Action;
9                 (e)    the Court and its personnel;
10                (f)    any mediator who is assigned to hear this matter, and his or
11                       her   staff,   subject     to   their   agreement   to   maintain
12                       confidentiality to the same degree as required by this
13                       Protective Order; and
14                (g)    an author, signatory, or prior recipient of the document or the
15                       original source of the CONFIDENTIAL information. Such
16                       person shall be given access only to the specific document or
17                       information therein.
18                7.     To the extent a producing Party believes that certain Protected
19   Material qualifying to be designated CONFIDENTIAL is so sensitive that its
20   dissemination deserves even further limitation, the producing Party may
21   designate such Protected Material “CONFIDENTIAL – ATTORNEYS’ EYES
22   ONLY” (or alternatively “CONFIDENTIAL – AEO”). To the extent such
23   Protected Material includes computer source code and/or live data (that is, data
24   as it exists residing in a database or databases) (i.e., “Source Code Material”), the
25   producing Party may designate such Protected Material as “RESTRICTED
26   CONFIDENTIAL SOURCE CODE.”
27                8.     CONFIDENTIAL – ATTORNEYS’ EYES ONLY. This
28   category of Protected Material includes confidential information or items that the
                                              -7-
1    designating party has a good faith belief constitutes or contains trade secrets or
2    other non-public, highly confidential research, development, technical, business,
3    and/or financial information that has not become public, the disclosure of which
4    is likely to cause harm to the competitive position of the Disclosing Party.
5    “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information may include,
6    without limitation: (i) technical information containing confidential information
7    or items such as materials that show the internal technical structure, design or
8    operation of products that have been made, imported, used, or sold by the
9    producing party; (ii) financial and/or other commercially-sensitive information
10   (e.g., pricing, customer lists, business, and/or marketing plans or analysis, license
11   agreements, and the like); (iii) trade secrets; (iv) information subject to an
12   obligation of confidentiality owed by the Producing Party to a third-party; and/or
13   (v) information subject to the privacy interest of any individual. In determining
14   whether    information    should    be   designated    as   “CONFIDENTIAL          –
15   ATTORNEYS’ EYES ONLY,” each party agrees to use such designation in good
16   faith. For Protected Material designated CONFIDENTIAL – ATTORNEYS’
17   EYES ONLY, access to, and disclosure of, such Protected Material shall be
18   limited to individuals listed in paragraphs 6(a) and (c-g) who, at the time the
19   lawsuit was filed (November 8, 2018) or within the previous two (2) years from
20   the date the lawsuit was filed, are not competitive decision-makers of a Party or
21   affiliates of a Party.
22          Notwithstanding the foregoing, an author, signatory, or prior recipient of a
23   document, when the document (including any metadata or communications to
24   which the document has been attached) indicates as much, even if a competitive
25   decision maker, shall be permitted to access that document, despite its designation
26   as CONFIDENTIAL – ATTORNEYS’ EYES ONLY, while offering deposition
27   testimony (including a deposition in which such individual is serving as a 30(b)(6)
28   designee) and for a period of twenty-one (21) days prior to any such deposition
                                              -8-
1    at which the individual intends to testify. Any such access by an author, signatory,
2    or prior recipient of a document at such deposition and during this 21-day period
3    of deposition preparation shall not constitute a violation of the Protective Order
4    and shall not result in the accessing individual being subject to the prohibitions
5    of paragraph 27 regarding the individual’s ability to perform certain activities
6    related to patent application prosecution.
7                 9.     RESTRICTED CONFIDENTIAL SOURCE CODE. For
8    the Protected Material designated RESTRICTED CONFIDENTIAL SOURCE
9    CODE, the following additional restrictions apply:
10                (a)    Access to a Party’s Source Code Material shall be provided
11                       only on “stand-alone” computer(s) (that is, the computer may
12                       not be linked to any network, including a local area network
13                       (“LAN”), an intranet or the Internet).        The stand-alone
14                       computer(s) may be connected to a printer. Additionally, the
15                       stand-alone computer(s) may only be located at the offices of
16                       the producing Party’s outside counsel within the Central
17                       District of California;
18                (b)    The receiving Party shall make reasonable efforts to restrict
19                       its requests for such access to the stand-alone computer(s) to
20                       normal business hours, which for purposes of this paragraph
21                       shall be 9:00am through 6:00pm.         The Parties agree to
22                       cooperate in good faith such that maintaining the producing
23                       Party’s Source Code Material at the offices of its outside
24                       counsel shall not unreasonably hinder the receiving Party’s
25                       ability to efficiently and effectively conduct the prosecution
26                       or defense of this Action;1
27
           1
                  For the purposes of this paragraph, an outside consultant or expert is
28   defined to include the outside consultant’s or expert’s direct reports and other
                                             -9-
1                (c)    The producing Party shall provide the receiving Party with
2                       information explaining how to start, log on to, and operate the
3                       stand-alone computer(s) in order to access the produced
4                       Source Code Material on the stand-alone computer(s);
5                (d)    The producing Party will produce Source Code Material in
6                       computer searchable format on the stand-alone computer(s)
7                       as described above. The receiving Party shall be permitted to
8                       take notes; any notes taken during inspection of source code
9                       or based upon inspection of source code, must be marked
10                      “RESTRICTED CONFIDENTIAL SOURCE CODE” and
11                      shall be treated as RESTRICTED CONFIDENTIAL
12                      SOURCE CODE under the terms of this Order. Any such
13                      notes shall not count towards the limitations on printing pages
14                      set forth below in paragraph 8(h);
15               (e)    The producing Party shall install tools that are sufficient for
16                      viewing and searching the source code produced, on the
17                      platform produced. At a minimum, these tools must provide
18                      the ability to (1) view, search, and line-number any source file
19                      and (2) search for a given pattern of text through a number of
20                      files;
21               (f)    Access    to    DESIGNATED           MATERIAL       designated
22                      RESTRICTED CONFIDENTIAL SOURCE CODE shall be
23                      limited to outside counsel of record who, at the time the
24                      lawsuit was filed (November 8, 2018) or within the previous
25
26
     support personnel, such that the disclosure to a consultant or expert who employs
27   others within his or her firm to help in his or her analysis shall count as a
28   disclosure to a single consultant or expert.

                                           -10-
1    two (2) years from the date the lawsuit was filed, are not
2    competitive decision-makers of a Party or affiliates of a Party
3    and up to two (2) outside consultants or experts (i.e., not
4    existing employees or affiliates of a Party) retained for the
5    purpose of this litigation and approved to access such
6    Protected Materials pursuant to paragraph 5(c) above.
7    Notwithstanding the foregoing, any party wishing to allow
8    more than two (2) such outside consultants or experts to
9    access the Source Code Material shall, before access is given,
10   provide the producing Party with an explanation of why such
11   access is reasonably necessary. The producing Party may
12   object to and notify the receiving Party in writing within three
13   (3) business days that it objects to the disclosure of Source
14   Code Material. The Parties agree to promptly confer and use
15   good faith to resolve any such objection. If the Parties are
16   unable to resolve any objection, either Party may file a motion
17   with the Court pursuant to L.R. 37, seeking an order regarding
18   access of additional outside consultants or experts to the
19   Source Code Material. For the motion pursuant to L.R. 37, the
20   Parties agree that the opposing party will return the opposing
21   Party’s portion of the stipulation, together with all
22   declarations and exhibits to be offered in support of the
23   opposing Party’s position, within five (5) business days of
24   receipt of the moving Party’s material. The receiving Party
25   shall have the burden of establishing good cause to allow
26   additional outside consultants or experts access to Source
27   Code Material. No disclosure shall occur until all such
28   objections are resolved by agreement or Court order;
                        -11-
1    (g)   To the extent portions of Source Code Material are quoted in
2          a document containing source code (a “Source Code
3          document”), either (1) the entire Source Code document will
4          be stamped and treated as RESTRICTED CONFIDENTIAL
5          SOURCE CODE or (2) those pages containing quoted Source
6          Code Material will be separately stamped and treated as
7          RESTRICTED CONFIDENTIAL SOURCE CODE;
8    (h)   In no event may the receiving Party request printing of more
9          than 15 consecutive pages and more than 200 pages of
10         information in aggregate during the duration of the case
11         without prior agreement from the producing Party or further
12         order of the Court. If the receiving Party requires the printing
13         of additional pages of source code beyond the limits stated
14         herein, the parties agree to negotiate in good faith to
15         determine the extent of any modification of these limits. The
16         receiving Party should provide the producing Party with
17         specific identification of the Source Code Material it requests
18         to be printed. Printing of directory paths or structures and file
19         names shall not count toward the consecutive or aggregate
20         page count listed in this section;
21   (i)   Except as set forth in paragraphs 8(l)-(m) below, no additional
22         copies of Source Code Material shall be made without prior
23         written consent of the producing Party, except as necessary to
24         create documents which, pursuant to the Court’s rules,
25         procedures, and order, must be filed or served electronically;
26   (j)   The receiving Party shall only request printing of those
27         limited portions of the Source Code Material specifically
28         necessary for a case activity (e.g., as evidence for trial or an
                               -12-
1          exhibit for an expert’s report). Counsel for the producing
2          Party will keep the originals of all printed Source Code
3          Material. Producing Party will produce a Bates-numbered
4          copy of the originals of all printed Source Code Material to
5          receiving Party within ten (10) business days of the request
6          for printing. The Parties will cooperate in good faith if a
7          different timeframe for production is required;
8    (k)   The producing Party shall print every page of Source Code
9          Material in 12 point font and with information necessary to
10         later identify that Source Code Material, such as, but not
11         limited to, a header or footer, that identifies the file name and
12         directory path;
13   (l)   Intentionally omitted;
14   (m)   If the receiving Party’s outside counsel, consultants, or
15         experts obtain the printout of the Source Code Material, the
16         receiving Party shall ensure that such outside counsel,
17         consultants, or experts keep the printout in a secured locked
18         area in the offices of such outside counsel, consultants, or
19         expert; and
20   (n)   A producing Party’s Source Code Material may only be
21         transported by the receiving Party at the direction of a person
22         authorized under paragraph 8(f) above to another person
23         authorized under paragraph 8(f) above, on paper via hand
24         carry, Federal Express, or other similarly reliable courier.
25         Source Code Material may not be transported or transmitted
26         electronically over a network of any kind, including a LAN,
27         an intranet, or the Internet.
28
                               -13-
1                 10.    Nothing in this Order shall require production of documents,
2    information, or other material that a Party contends is protected from disclosure
3    by the attorney-client privilege, the work product doctrine, or other privilege,
4    doctrine, or immunity. If documents, information, or other material subject to a
5    claim of attorney-client privilege, work product doctrine, or other privilege,
6    doctrine, or immunity is inadvertently or unintentionally produced, such
7    production shall in no way prejudice or otherwise constitute a waiver of, or
8    estoppel as to, any such privilege, doctrine, or immunity. Any Party that
9    inadvertently or unintentionally produces documents, information, or other
10   material it reasonably believes are protected under the attorney-client privilege,
11   work product doctrine, or other privilege, doctrine, or immunity may obtain the
12   return of such documents, information, or other material by promptly notifying
13   the recipient(s) and providing a privilege log for the inadvertently or
14   unintentionally produced documents, information, or other material.            The
15   recipient(s) shall gather and return all copies of such documents, information, or
16   other material to the producing Party, except for any pages containing privileged
17   or otherwise protected markings by the recipient(s), which pages shall instead be
18   destroyed and certified as such to the producing Party.
19                11.    The production of privileged or work-product protected
20   documents, electronically stored information (‘ESI”) or information, whether
21   inadvertent or otherwise, is not a waiver of the privilege or protection from
22   discovery in this case or in any other federal or state proceeding. This Order shall
23   be interpreted to provide the maximum protection allowed by Federal Rule of
24   Evidence 502(d). Nothing contained herein is intended to or shall serve to limit a
25   party’s right to conduct a review of documents, ESI, or information (including
26   metadata) for relevance, responsiveness, and/or segregation of privileged and/or
27   protected information before production.
28
                                             -14-
1                 12.    There shall be no disclosure of any DESIGNATED
2    MATERIAL by any person authorized to have access thereto to any person who
3    is not authorized for such access under this Order. The Parties are hereby
4    ORDERED to safeguard all such documents, information, and material to protect
5    against disclosure to any unauthorized persons or entities.
6                 13.    Nothing contained herein shall be construed to prejudice any
7    Party’s right to use any DESIGNATED MATERIAL in taking testimony at any
8    deposition or hearing provided that the DESIGNATED MATERIAL is only
9    disclosed to a person(s) who is: (i) eligible to have access to the DESIGNATED
10   MATERIAL by virtue of his or her employment with the designating party, (ii)
11   identified in the DESIGNATED MATERIAL as an author, addressee, or copy
12   recipient of such information, (iii) although not identified as an author, addressee,
13   or copy recipient of such DESIGNATED MATERIAL, has, in the ordinary
14   course of business, seen such DESIGNATED MATERIAL, (iv) a current or
15   former officer, director, or employee of the producing Party or a current or former
16   officer, director, or employee of a company affiliated with the producing Party;
17   (v) counsel for a Party, including outside counsel and in-house counsel (subject
18   to paragraph 8 of this Order); (vi) an independent contractor, consultant, and/or
19   expert retained for the purpose of this litigation; (vii) court reporters and
20   videographers; (viii) the Court; or (ix) other persons entitled hereunder to access
21   DESIGNATED MATERIAL. DESIGNATED MATERIAL shall not be
22   disclosed to any other persons unless prior authorization is obtained from counsel
23   representing the producing Party or from the Court.
24                14.    Parties may, at the deposition or hearing or within thirty (30)
25   days after receipt of a deposition or hearing transcript, designate the deposition
26   or hearing transcript or any portion thereof as “CONFIDENTIAL,”
27   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “RESTRICTED
28   CONFIDENTIAL SOURCE CODE” pursuant to this Order. Access to the
                                             -15-
1    deposition or hearing transcript so designated shall be limited in accordance with
2    the terms of this Order.     Until expiration of the 30-day period, the entire
3    deposition or hearing transcript shall be treated as CONFIDENTIAL –
4    ATTORNEYS’ EYES ONLY.
5                 15.    Without written permission from the Designating Party or a
6    court order secured after appropriate notice to all interested persons, a Party may
7    not file in the public record in this action any Protected Information or Material.
8    In the event a Party wishes to use DESIGNATED MATERIAL in any pleading,
9    motion, or other paper filed with the Court in this litigation, such pleading,
10   motion, or other paper and Confidential Material shall be filed under seal
11   pursuant to L.R. 79-5 and other applicable rules of the Court.
12                16.    The Order applies to pretrial discovery. Nothing in this Order
13   shall be deemed to prevent the parties form introducing and DESIGNATED
14   MATERIAL into evidence at the trial of this Action, or from using any
15   information contained in DESIGNATED MATERIAL at the trial of this Action,
16   subject to any pretrial order issued by this Court.
17                17.    A Party may request in writing to the other Party that the
18   designation given to any DESIGNATED MATERIAL be modified or
19   withdrawn. If the designating Party does not agree to re-designation within ten
20   (10) business days of receipt of the written request, the requesting Party may
21   apply to the Court for relief. Upon any such application to the Court, the burden
22   shall be on the designating Party to show why its classification is proper. Such
23   application shall be treated procedurally as a motion to compel pursuant to
24   Federal Rules of Civil Procedure 37, subject to the Rule’s provisions relating to
25   sanctions. In making such application, the requirements of the Federal Rules of
26   Civil Procedure and the Local Rules of the Court shall be met. Pending the
27   Court’s determination of the application, the designation of the designating Party
28   shall be maintained.
                                             -16-
1                 18.   Each outside consultant or expert to whom DESIGNATED
2    MATERIAL is disclosed in accordance with the terms of this Order shall be
3    advised by counsel of the terms of this Order, shall be informed that he or she is
4    subject to the terms and conditions of this Order and shall sign an
5    acknowledgement that he or she has received a copy of, has read, and has agreed
6    to be bound by this Order. A copy of the acknowledgment form is attached as
7    Exhibit A.
8                 19.   To the extent that any discovery is taken of persons who are
9    not Parties to this Action (i.e., “Third Parties”) and in the event that such Third
10   Parties contended the discovery sought involves trade secrets, confidential
11   business or technical information, or other proprietary information, then such
12   Third Parties may agree to be bound by this Order.
13                20.   To the extent that discovery or testimony is taken of Third
14   Parties, the Third Parties may designate as “CONFIDENTIAL” or
15   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” any documents,
16   information, or other material, in whole or in part, produced or given by such
17   documents, information or other material, in whole or in part, produced or given
18   by such Third Parties. The Third Parties shall have ten (10) business days after
19   production of such documents, information, or other materials to make such a
20   designation. Until that time period lapses or until such a designation has been
21   made, whichever occurs sooner, all documents, information, or other material so
22   produced or given shall be treated as “CONFIDENTIAL – ATTORNEYS’ EYES
23   ONLY” in accordance with this Order.
24                21.   Within thirty (30) days of final termination of this Action,
25   including any appeals, all DESIGNATED MATERIAL, including all copies,
26   duplicates, abstracts, indexes, summaries, descriptions, and excerpts, or extracts
27   thereof (excluding excerpt or extracts incorporated into any privileged
28   memoranda of the Parties and materials which have been admitted into evidence
                                            -17-
1    in this Action), shall at the producing Party’s election either be returned to the
2    producing Party or be destroyed. The receiving Party shall verify the return or
3    destruction by affidavit furnished to the producing Party, upon the producing
4    Party’s request.
5                 22.    The failure to designate documents, information, or material
6    in accordance with this Order and the failure to object to a designation at a given
7    time shall not preclude the filing of a motion at a later date seeking to impose
8    such designation or challenging the propriety thereof. The entry of this Order
9    and/or the production of documents, information, and material hereunder shall in
10   no way constitute a waiver of any objection to the furnishing thereof, all such
11   objections being hereby preserved.
12                23.    Any Party knowing or believing that any other party is in
13   violation of or intends to violate this Order and has raised the question of
14   violation or potential violation with the opposing party and has been unable to
15   resolve the matter by agreement may move the Court for such relief as may be
16   appropriate in the circumstances. Pending disposition of the motion by the Court,
17   the Party alleged to be in violation of or intending to violate this Order shall
18   discontinue performance of and/or shall not undertake the further performance of
19   any action alleged to constitute a violation of this Order.
20                24.    Production of DESIGNATED MATERIAL by each of the
21   Parties shall not be deemed a publication of the documents, information, and
22   material (or the contents thereof) produced so as to void or make voidable
23   whatever claim the Parties may have as to the proprietary and confidential nature
24   of the documents, information, or other material or its contents.
25                25.    Nothing in this Order shall be construed to effect an
26   abrogation, waiver, or limitation of any kind on the rights of each of the Parties
27   to assert any applicable discovery or trial privilege.
28
                                             -18-
1                 26.   Nothing in this Order shall prevent or otherwise restrict
2    outside counsel of record from rendering advice to their clients and, in the course
3    of rendering such advice, relying upon the examination of DESIGNATED
4    MATERIAL subject to paragraphs 7 and 8 of this Order. In rendering such advice
5    and otherwise communicating with the client, however, counsel shall not disclose
6    or reveal the substance or content of any DESIGNATED MATERIAL, except as
7    permitted by this Order.
8                 27.   Each of the Parties shall also retain the right to file a motion
9    with the Court (a) to modify this Order to allow disclosure of DESIGNATED
10   MATERIAL to additional persons or entities if reasonably necessary to prepare
11   and present this Action and (b) to apply for additional protection of
12   DESIGNATED MATERIAL.
13         After the adoption of this provision by the parties, Outside Counsel
14   representing a Party and any person associated with a Party who receive a
15   producing Party’s Protected Material designated              “CONFIDENTIAL –
16   ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE
17   CODE” under this Protective Order who accesses or otherwise learns of, in whole
18   or in part, said Protected Material designated “CONFIDENTIAL –
19   ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE
20   CODE” under this Protective Order shall not prepare, prosecute, supervise,
21   advise, counsel, or assist in the preparation or prosecution of any patent
22   application seeking a patent on behalf of the receiving Party or its acquirer,
23   successor, or predecessor in the field of pulse oximetry during the pendency of
24   this Action and for two years after final termination of this action. To avoid any
25   doubt, “prosecution” as used in this paragraph does not include representing or
26   advising a Party before a domestic or foreign agency in connection with a reissue
27   protest, ex parte reexamination, covered business method review, or inter partes
28   review; though in connection with any such reissue protest, ex parte
                                            -19-
1    reexamination, covered business method review, or inter partes review involving
2    the patents-in-suit, Outside counsel for a receiving Party shall not: (i) participate
3    in the preparation, prosecution, supervision, advice, counsel, or assistance of any
4    amended claims; (ii) reveal a producing Party’s Protected Material to any
5    prosecuting reexamination counsel or agent; or (iii) use a producing Party’s
6    Protected Material for any purpose other than this litigation. The applicability of
7    this provision is to be determined on an individual-by-individual basis such that
8    an individual attorney who has not received Protected Material designated
9    “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “RESTRICTED
10   CONFIDENTIAL SOURCE CODE” is not restricted from undertaking any
11   activities by virtue of this provision even if said individual attorney is employed
12   by or works for the same firm or organization as an individual who has received
13   such Protected Material. When an individual is an author, signatory, or prior
14   recipient of Protected Material and when the Protected Material (including any
15   metadata or communications to which the Protected Material has been attached)
16   indicates as much, that individual shall not, by accessing or learning of that
17   specific Protected Material, be restricted from undertaking the activities that
18   would otherwise be precluded by this provision. Nor shall an individual be
19   restricted because of this provision when the Producing Party shows the
20   individual Protected Material during any proceedings during this case (e.g.
21   deposition, trial, hearing).
22
23         IT IS SO ORDERED.
24   DATED: May 04, 2021
25                                                  _________________________
26                                                  JOHN D. EARLY
                                                    United States Magistrate Judge
27
28
                                             -20-
1                                       EXHIBIT A
2
3                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
4                            SOUTHERN DIVISION
5    MASIMO CORPORATION, a                         )
     Delaware Corporation; and                     )
6                                                  )
     CERCACOR LABORATORIES, INC.,                  )
7    a Delaware corporation,                       )
                                                   )
8                                                  )
                 Plaintiffs/Counterdefendants,     )
9                                                  ) Civil Action No. 8:18-cv-2001-JVS-JDE
            v.                                     )
10                                                 )
                                                   )
11   TRUE WEARABLES, INC., a                       )
     Delaware corporation; and MARCELO             )
12                                                 )
     LAMEGO, an individual,                        )
13                                                 )
                 Defendants/Counterclaimants.      )
14                                                 )
15
16           AGREEMENT TO BE BOUND BY PROTECTIVE ORDER
17
18         I, _________________________________________________________,
19   declare that:
20
21         1.        My address is __________________________________________
22   ______________________________________________________. My current
23   employer is __________________________________________________. My
24   current occupation is ______________________________________________.
25         2.        I have received a copy of the First Amended Protective Order
26   (“Protective Order”) in this action. I have carefully read and understand the
27   provisions of the Protective Order.
28
                                            -21-
1          3.     I will comply with all of the provisions of the Protective Order. I
2    will hold in confidence, will not disclose to anyone not qualified under the
3    Protective Order, and will use only for purposes of this action any information
4    designated as “CONFIDENTIAL,” “CONFIDENTIAL – ATTORNEYS' EYES
5    ONLY” or “RESTRICTED CONFIDENTIAL SOURCE CODE” that is
6    disclosed to me.
7          4.     Promptly upon termination of these actions, I will return all
8    documents and things designated as “CONFIDENTIAL,” “CONFIDENTIAL –
9    ATTORNEYS' EYES ONLY” or “RESTRICTED CONFIDENTIAL SOURCE
10   CODE” that came into my possession, and all documents and things that I have
11   prepared relating thereto, to the outside counsel for the party by whom I am
12   employed.
13         5.     I hereby submit to the jurisdiction of this Court for the purpose of
14   enforcement of the Protective Order in this action.
15
16         I declare under penalty of perjury that the foregoing is true and correct.
17
18
19   Signature ________________________________
20
21   Date ____________________________________
22
23
24
25
26
27
28
                                            -22-
